

Exhibit 10.2
AGREEMENT




THIS AGREEMENT (“AGREEMENT”) is made as of April 28, 2010 and is effective as of
May 1, 2010 (the “Effective Date”), by and between Middleburg Financial
Corporation (the “Corporation”) and Joseph L. Boling (the “Chairman”).


WHEREAS, the Chairman possesses certain valuable knowledge, professional skills
and expertise which will contribute to the success of the business of the
Corporation and its affiliates; and


WHEREAS, the Chairman shall retire from his position as the Chief Executive
Officer of the Corporation effective May 1, 2010 and shall no longer be employed
by the Corporation after that date;


WHEREAS, it is the desire of the Corporation and the Chairman to have the
Chairman serve as the Chairman of the Board of Directors of the Corporation (the
“Board”) and to fulfill certain other advisory and representative roles for the
Corporation; and


WHEREAS, the Corporation and the Chairman desire to set forth, in writing, the
terms and conditions of their agreements and understandings;


NOW, THEREFORE, in consideration of the mutual promises herein contained, and of
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties, intending legally to be bound, agree as
follows:


Section 1.                      Services; Term.


(a)           Consistent with the Corporation’s bylaws and applicable law, the
Corporation and the Chairman intend for the Chairman to serve as the Chairman of
the Board from the Effective Date through April 30, 2011 (the “Term”).  This
Agreement is not intended to preclude or address the Chairman’s serving as the
Chairman of the Board before or after the Term, based on circumstances in effect
at such other time or times.  As the Chairman of the Board, the Board of
Directors of the Corporation has determined, and the Chairman agrees, that the
Chairman is directly responsible for all issues related to the functioning of
the Board, including, without limitation:  (i) setting, through consultation
with the Corporation’s Chief Executive Officer (the “CEO”) the annual schedule
for meetings of the Board and its committees; (ii) setting, through consultation
with the CEO, the annual plan for Board presentations and the agenda for the
Annual Planning Meeting; (iii) appointing Board committees; (iv) chairing all
Board committees except the Audit and Compensation committees, with the
understanding that the CEO will chair an applicable committee in the Chairman’s
absence; (v) developing Board roles and responsibilities; (vi) leading an annual
review of the CEO; (vii) attending Middleburg Investment Group and Southern
Trust Mortgage board meetings; and (ix) attending Regional Board meetings in
support of the CEO.


(b)           The Corporation and the Chairman intend for the Chairman to
fulfill certain other advisory and representative roles for the Corporation
commencing May 1, 2010, through the end of the Term. Such duties will consist
of:  (i) assisting with business development efforts of the

 
 

--------------------------------------------------------------------------------

 

Corporation; (ii) attending senior leadership meetings when requested to stay
current with strategy, performance and new initiatives of the Corporation and
its affiliates; (iii) acting as representative for the Corporation where
appropriate; (iv) standing in for the CEO in corporate or public functions where
needed; and (v) remaining active in community groups as needed to support the
CEO and the Corporation’s community visibility.


(c)           The Chairman acknowledges that he is entering into this Agreement
of his own free will and that he has had the benefit of the advice of, and is
relying solely upon the advice of, independent counsel of his own choice.


Section 2.                      Compensation.


(a)           As compensation for the services to be rendered as the Chairman of
the Board described in Section 1(a) above (including attendance at Board
meetings and Board committee meetings through the date of the 2011 Annual
Meeting of the Corporation’s shareholders), the Chairman shall receive total
cash compensation of $40,000, payable in equal semi-monthly installments from
May, 2010 through April, 2011.  For such services, the Chairman shall also be
granted shares of restricted shares of the Corporation on April 28, 2010.  The
number of restricted shares shall be determined by using the closing price of a
share of the Corporation’s stock on April 30, 2010, dividing that number into
$24,000.00 (twenty-four thousand dollars), and rounding up or down to produce
the nearest whole number of shares.  Such shares will become nonforfeitable and
transferable on the date of the 2011 Annual Meeting of the Corporation’s
shareholders, provided the Chairman has continued to serve as the Chairman of
the Board through that date.


(b)           As compensation for the services to be rendered by the Chairman in
accordance with Section 1(b) above, the Chairman shall receive cash compensation
of $8,000 per month, payable on a semi-monthly basis from May, 2010 through
April, 2011.  In addition, for the services described in Section 1(b)
above:  (i) the Corporation shall provide the Chairman with use of a vehicle
from May 1, 2010 through the end of the Term, and (ii) the Corporation shall pay
the actual golf and tennis club membership dues incurred by Chairman for
membership in the Middleburg Tennis Club and Purcellville Golf Club from May 1,
2010 through the end of the Term.


(c)           If the Chairman ceases to provide services under Section 1(a) for
any reason prior to the end of the Term, no further compensation will be paid
under Section 2(a), notwithstanding any other provision of this Agreement.  If
the Chairman ceases to provide services under Section 1(b) for any reason prior
to the end of the Term, no further compensation will be paid under Section 2(b),
notwithstanding any other provision of this Agreement.


(d)           It is intended that the Chairman’s employment with the Corporation
shall terminate May 1, 2010, and that he will not be eligible for any employee
benefits offered by the Corporation after that date, except as may be required
by law.

 
2

--------------------------------------------------------------------------------

 

Section 3.                      Expense Account.


The Corporation shall provide the Chairman a corporate credit card to cover
reasonable and customary business expenses incurred during the Term in the
carrying out his duties hereunder. Should the Chairman incur expenses when not
using his credit card for reasonable and customary business expenses, the
corporation will reimburse him upon providing appropriate receipts. In either
case, such expenses will include business meals, out-of-town lodging and travel
expenses of the Chairman and, when she accompanies him on company business, the
Chairman’s spouse.  In no event will there be reimbursement (including through
use of the corporate credit card) for items which are not reimbursable under
written Corporation policy.  The Chairman agrees to timely submit records and
receipts of reimbursable items and agrees that the Corporation can adopt
reasonable rules and policies regarding such reimbursement.  The Corporation
agrees to make prompt payment to the Chairman following receipt and verification
of such reports.  Amounts of expenses eligible for reimbursement or in-kind
benefits provided during one calendar year under this Agreement (including under
this Section 3 or Section 2(b)) shall not affect the amount of expenses eligible
for reimbursement or in-kind benefits provided during another calendar
year.  The right to reimbursement or in-kind benefits under this Agreement is
not subject to liquidation or exchange for another benefit.


Section 4.                      Invalid Provisions.


The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
which shall remain in full force and effect.  Any provision in this Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be valid and enforceable to the fullest extent permitted by law
without invalidating or affecting the remaining provisions hereof, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.


Section 5.                      Governing Law.


Except where preempted by federal law, this Agreement shall be subject to and
construed in accordance with the laws of the Commonwealth of Virginia.


Section 6.                      Captions.


The captions used in this Agreement are intended for descriptive and reference
purposes only and are not intended to affect the meaning of any Section
hereunder.


Section 7.                      Section 409A.


This Agreement is intended to comply with Section 409A to the extent Section
409A is applicable.  This Agreement shall be interpreted and administered
accordingly.

 
3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the 28th day of
April, 2010.


MIDDLEBURG FINANCIAL CORPORATION




By:/s/ Gary R. Shook
     Gary R. Shook
     President




CHAIRMAN




By:/s/ Joseph L. Boling
     Joseph L. Boling







 
4

--------------------------------------------------------------------------------

 
